Citation Nr: 1225884	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes) due to herbicide exposure.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February and October 20111 statements of record, the Veteran has asserted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over the issue, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During his period of service, the Veteran was within the land boundaries of the Republic of Vietnam between March 1969 and March 1970, and was therefore presumably exposed to herbicides.   

2.  The evidence of record does not preponderate against the Veteran's claim that he has current diabetes that was presumptively incurred during service in the Republic of Vietnam.  


CONCLUSION OF LAW

Diabetes was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

The Veteran claims that he currently has diabetes which relates to his active service.  He asserts that he incurred the disorder during service as a result of exposure to herbicides while serving in the Republic of Vietnam between March 1969 and March 1970.  In the January 2008 rating decision on appeal, his claim was denied.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as diabetes, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA regulations provide presumptive service connection for diabetes for veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  The regulations also provide a presumption that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

In this matter, the evidence demonstrates that the Veteran served in Vietnam in the late 1960s.  This is clearly noted in the Veteran's Form DD 214 of record.  

Nevertheless, the Veteran's claim was denied because the RO found that the evidence of record did not demonstrate that the Veteran currently has diabetes.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  As Congress has specifically limited entitlement to service connection for instances in which disease or injury have resulted in a disability, the absence of a present disability mandates the denial of a claim to service connection.  See 38 U.S.C.A. § 1110.  The Board disagrees with RO's decision regarding the issue of a current disability, however.  As will be detailed below, the evidence is in equipoise on the issue of whether the Veteran currently has diabetes.  

As the RO noted in its denial of the Veteran's claim, certain evidence of record indicates that the Veteran does not have a current diabetes disorder.  The Veteran underwent VA compensation examination in February 2010 and April 2011.  Each examiner indicated a personal examination of the Veteran, and a review of the claims file.  Each examiner concluded, moreover, that the Veteran did not have diabetes.  Furthermore, VA treatment records dated between November 2001 and November 2010 do not contain a definitive diagnosis of diabetes.  

Other evidence indicates, however, that the Veteran does have a definitive diabetes diagnosis.  In statements of record dated in January 2010 and April 2011, the Veteran's treating physician stated clearly that the Veteran has "[a]dult onset Diabetes mellitus type II[.]"  In contrast to the two VA examiners, who did not support their negative opinions with a detailed rationale, the Veteran's treating physician stated moreover that the Veteran's has a history of high glucose readings which supports the diagnosis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Indeed, the record supports this physician's assertion.  Numerous private and VA laboratory test reports of record dated since October 2005 have consistently indicated high glucose readings that have been characterized as "abnormal", "high", "elevated", or indicative of "prediabetes."  The Veteran's treating physician found these high or abnormal readings to be evidence of current diabetes.  Also, in his supportive nexus opinions, the physician noted what had been documented in the record several times, that the Veteran had been placed on an 1800 calorie diabetic diet, and had been prescribed glucose meter test strips for home blood glucose self examinations.       

The Board recognizes that the two VA examiners who found no current diabetes stated their findings clearly in their reports.  But neither examiner discussed the evidence of record that suggests that the Veteran may have diabetes, or whether that evidence indicates that the Veteran may have had diabetes during the appeal period which resolved by the time of the 2010 and 2011 VA examinations.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection).  In short, neither examiner sufficiently explained their findings in such a manner that would render their opinions of more probative value that the one provided by the private treating physician who, as noted, did explain why he believed the Veteran had diabetes, and did support his opinion with evidence of record that supported his finding.  See Bloom, supra.   

In summary, the Veteran served in Vietnam between March 1969 and March 1970.  Certain medical evidence indicates a lack of clarity regarding whether the Veteran has a currently diagnosed diabetes disorder, while other medical evidence indicates that he currently has the disorder.  Indeed, the evidence of record is in a state of equipoise.  As such, a preponderance of the evidence is not against the Veteran's claim that he currently has diabetes.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt, and finding presumptive service connection for diabetes.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


